                  Case 7:21-cv-00008-DC Document 2 Filed 01/19/21 Page 1 of 3

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                   Midland-Odessa    DIVISION

                                 Supplement to JS 44 Civil Cover Sheet
                                Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day
following the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

STATE COURT INFORMATION:

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.
Marvin Lee Castleberry v. Helmerich & Payne, Inc., Helmerich & Payne International Drilling Co., and
John Christopher Woodall; Cause No. 7628 in the District Court of Martin County, Texas, 118th Judicial
District



2.     Was jury demand made in State Court?                      Yes            No

If yes, by which party and on what date?

Plaintiff - Marvin Lee Castleberry                        12/07/2020
Party Name                                                Date


STATE COURT INFORMATION:

1.     List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).
Plaintiff Marvin Lee Castleberry - Tilton & Tilton LLP, Michael S. Tilton and Richard M. Franks, River
Oaks Tower, 3730 Kirby Driver, Suite 1020, Houston, Tx 77098, (832) 280-9106
Helmerich & Payne International Drilling Co., and John Christopher Woodall - Meghan E. Hausler and M.
Michelle Hartmann, Baker & McKenzie LLP, 1900 N. Pearl Street, Suite 1500, Dallas, Tx 75201, (214)
978-3000
2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.
n/a




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 1
                  Case 7:21-cv-00008-DC Document 2 Filed 01/19/21 Page 2 of 3

3.   List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.
Plaintiff filed his Notice of Nonsuit Without Prejudice of Defendant Helmerich & Payne, Inc. Only on
Janaury 14, 2021. On January 15, 2021, the State Court signed an order acknowledging the non-suit and the
dismissal without prejudice of all claims against Helmerich & Payne, Inc.



COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1.      List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).
n/a




VERIFICATION:


Meghan E. Hausler                                         1/19/2021
Attorney for Removing Party                               Date


Defendants
Party/Parties




(NOTE: Additional comment space is available on page 3)




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 2
                Case 7:21-cv-00008-DC Document 2 Filed 01/19/21 Page 3 of 3

ADDITIONAL COMMENTS (As necessary):




TXWD - Supplement to JS 44 (Rev. 9/2019)                                      Page 3
